Exhibit 10.1

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

July 1, 2014

 

To: Monsanto Company

800 North Lindbergh Boulevard

St. Louis, Missouri 63167

Attention:             Treasurer

Telephone No.:    (314) 694-1000

Facsimile No.:      (314) 694-6722

 

Re: Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of July 1, 2014,
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between J.P. Morgan
Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National Association,
London Branch (“Dealer”), and Monsanto Company, a Delaware corporation
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation, without any Schedule, but
with the elections set forth in this Master Confirmation, including:

(i) The election of New York law as the governing law (without reference to its
choice of law provisions).

(ii) The election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions.

(iii) Counterparty represents and warrants for purposes of Section 3(c) of the
Agreement as follows:

“(c) Absence of Litigation. There is not pending or, to its knowledge,
threatened against Counterparty or any of its Affiliates any action, suit or
proceeding at law or in equity or before any court, tribunal, governmental body,
agency or official or any arbitrator that is likely to affect (i) the legality,
validity or enforceability against it of this Agreement, any Confirmation under
this Agreement or any Credit Support Document to which it is a party, or
(ii) except for, with respect to Counterparty, any matters disclosed by
Counterparty in filings with the United States Securities and Exchange
Commission prior to the date of this Agreement or prior to the date of entering
into a Transaction, its ability to perform its obligations under this Agreement,
any Confirmation under this Agreement or such Credit Support Document.”



--------------------------------------------------------------------------------

(iv) The election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer, with a “Threshold Amount” of 3% of
shareholders’ equity for JPMorgan Chase & Co. (provided that (a) the phrase “,
or becoming capable at such time of being declared,” shall be deleted from
clause (1) of such Section 5(a)(vi) of the Agreement, (b) “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business and (c) the
following sentence shall be added to the end thereof: “Notwithstanding the
foregoing, an Event of Default shall not occur under either (1) or (2) above if
(a) the event or condition referred to in (1) or the failure to pay referred to
in (2) is caused by an error or omission of an administrative or operational
nature, (b) funds were available to Dealer to enable it to make the relevant
payment when due, and (c) such payment is made within three Local Business Days
after notice of such failure is given by Counterparty.”).

(v) Section 7 of the Agreement is hereby amended by deleting the third paragraph
thereof.

(vi) “Affiliate” will have the meaning specified in Section 14 of the Agreement,
except that for purposes of Section 3(c) of the Agreement as set forth in clause
(iii) above, “Affiliate” means, with respect to any person, any entity
controlled, directly or indirectly by such person. For this purpose, “control”
means ownership of a majority of the voting power of the entity or person.

(vii) For purposes of Section 3(f) of the Agreement, Dealer makes the following
representation:

It is a national banking association organized under the laws of the United
States, and its taxpayer identification number is 13-4994650.

(viii) For purposes of Section 3(f) of the Agreement, Counterparty makes the
following representation:

It is a U.S. person, and it is a corporation organized under the State of
Delaware, and its taxpayer identification number is 43-1878297.

(ix) Each party agrees to deliver a complete and accurate United States Internal
Revenue Service Form W-9 to the other party upon execution of this Agreement.

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

 

2



--------------------------------------------------------------------------------

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms.

 

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “MON”).

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges.

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Contract Fee:

   For each Transaction, as set forth in the related Supplemental Confirmation.
On the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller.

Valuation.

 

VWAP Price:

   For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as reasonably
determined in good faith and in a commercially reasonable manner by the
Calculation Agent (all such trades other than any trades described in clauses
(i) to (iv) above, “Rule 10b-18 Eligible

 

3



--------------------------------------------------------------------------------

   Transactions”). Counterparty acknowledges that the Calculation Agent may
refer to the Bloomberg Page “MON US <Equity> AQR SEC” (or any successor
thereto), in its judgment, for such Exchange Business Day to determine the VWAP
Price.

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Calculation Dates in the Calculation Period for such Transaction, subject to
“Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Calculation Date immediately following the designated Accelerated
Termination Date.

Calculation Dates:

   For each Transaction, any date that is both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

4



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. The Calculation Agent may also
determine that (i) such Disrupted Day is a Disrupted Day in full, in which case
the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Calculation Dates during
the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Forward Price or the Settlement Price, as the
case may be, with such adjustments based on, among other factors, the duration
of any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. Any Exchange Business Day on which, as of the date hereof,
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.    If a Disrupted Day occurs during the Calculation
Period for any Transaction or the Settlement Valuation Period for any
Transaction, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day (a “Disruption Event”), then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such Disruption Event (and each consecutive Disrupted Day thereafter) to be
either (x) a Potential Adjustment Event in respect of such Transaction or (y) an
Additional Termination Event in respect of such Transaction, with Counterparty
as the sole Affected Party and such Transaction as the sole Affected
Transaction.

Settlement Terms.

Settlement Procedures:

   For each Transaction:   

(i)     if the Number of Shares to be Delivered for such Transaction is
positive, Physical Settlement shall be applicable to such Transaction; provided
that the

 

5



--------------------------------------------------------------------------------

  

“Representation and Agreement” contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the Issuer of the
Shares; or

  

(ii)    if the Number of Shares to be Delivered for such Transaction is
negative, then Counterparty Settlement Provisions in Annex A hereto shall apply
to such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus (B)
the absolute value of the Forward Price Adjustment Amount.

Floor Price:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.

Settlement Currency:

   USD

Initial Share Delivery:

   For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

6



--------------------------------------------------------------------------------

Share Adjustments.

Potential Adjustment Event:

   In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs. In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to Dealer prior to such postponement, Regulatory Disruption or
Disruption Event, as the case may be; provided that the Calculation Agent shall
not adjust any of the dates identified as Calculation Dates in the related
Supplemental Confirmation.

Excess Dividend:

   For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend)
(a “Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall, at Dealer’s election in its sole discretion, either
(x) constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction or (y) result in an adjustment, by the Calculation Agent,
to the Floor Price as the Calculation Agent determines appropriate to account
for the economic effect on such Transaction of such Excess Dividend; provided,
that Dealer’s election must be made within 30 days after the first public
announcement of such Excess Dividend.

Ordinary Dividend Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:

   Calculation Agent Adjustment

 

7



--------------------------------------------------------------------------------

Early Ordinary Dividend Payment:

   For each Transaction, if an ex-dividend date for any Dividend that is not (x)
an Excess Dividend, (y) a dividend or distribution of the type described in
Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and (z)
an Extraordinary Dividend, occurs during any calendar quarter occurring (in
whole or in part) during the Relevant Dividend Period for such Transaction and
is prior to the Scheduled Ex-Dividend Date for such Transaction for the relevant
calendar quarter (as determined by the Calculation Agent), the Calculation Agent
shall make such adjustment to the exercise, settlement, payment or any other
terms of the relevant Transaction as the Calculation Agent determines
appropriate to account for the economic effect on such Transaction of such
event.

Scheduled Ex-Dividend Dates:

   For each Transaction, as set forth in the related Supplemental Confirmation
for each calendar quarter.

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.

Consequences of Merger Events:

  

(a) Share-for-Share:

   Cancellation and Payment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment

Tender Offer:

   Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall
be amended by replacing “10%” in the third line thereof with “20%,” (b) Section
12.1(l) of the Equity Definitions shall be amended (i) by deleting the
parenthetical in the fifth line thereof, (ii) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (iii) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including,
without limitation, the announcement of an abandonment of such intention)” and
(c) Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be amended
by replacing each occurrence of the words “Tender Offer Date” by “Announcement
Date.”

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

 

8



--------------------------------------------------------------------------------

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 11 below).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that (a) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; and (b) Section
12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”. Notwithstanding anything to the contrary in the
Equity Definitions, a Change in Law described in clause (Y) of Section
12.9(a)(ii) of the Equity Definitions shall not constitute a Change in Law and
instead shall constitute an Increased Cost of Hedging as described in Section
12.9(a)(vi) of the Equity Definitions.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   Dealer

Determining Party:

   Dealer

 

9



--------------------------------------------------------------------------------

(e) Hedging Disruption:

   Applicable

Hedging Party:

   Dealer

Determining Party:

   Dealer

(f) Increased Cost of Hedging:

   Applicable

Hedging Party:

   Dealer

Determining Party:

   Dealer

(g) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   Dealer

Determining Party:

   Dealer

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on Dealer,
assuming that Dealer maintains a commercially reasonable Hedge Position.

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

   Applicable

 

2. Calculation Agent. Dealer; provided that, following the occurrence of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act as the Calculation Agent with respect to the
Transactions under this Master Confirmation. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will promptly (but in any event no later
than five (5) Exchange Business Days following receipt of such written request
by Dealer) provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such determination or calculation, as the case may be, it
being understood that the Calculation Agent shall not be obligated to disclose
any proprietary or confidential models or any other confidential or proprietary
information, in each case, used by it for such determination or calculation.
Whenever the Calculation Agent is required to act or to exercise judgment in any
way with respect to any Transaction hereunder, it will do so in good faith and
in a commercially reasonable manner. Notwithstanding anything to the contrary in
this Master Confirmation or any Supplemental Confirmation, the Calculation Agent
shall not adjust the dates identified as Calculation Dates in the relevant
Supplemental Confirmation for any Transaction.

 

10



--------------------------------------------------------------------------------

3. Account Details.

 

  (a) Account for payments to Counterparty:

 

  Bank:    Citibank NA      New York, NY   ABA#:      Acct No.:     
Beneficiary:    Monsanto Agriculture Main

Account for delivery of Shares to Counterparty:

Dealer shall deliver the Shares to the Depository Trust Company’s DWAC system
for acceptance by Computershare, as transfer agent for Counterparty, and such
shares shall be credited to Monsanto’s treasury share account. Contact
information for Counterparty’s representative at Computershare is:

Ruth Brunette

Computershare

Assistant Vice President

Telephone No.: (636) 600-1714

 

  (b) Account for payments to Dealer:

 

  Bank:    JPMorgan Chase Bank, N.A.   ABA#:      Acct No.:      Beneficiary:   
JPMorgan Chase Bank, N.A. New York   Ref:    Derivatives  

Account for delivery of Shares to Dealer: DTC 0060

 

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for each Transaction is: London.

 

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

  Monsanto Company   800 North Lindbergh Boulevard   St. Louis, Missouri 63167  
Attention:    Treasurer   Telephone No.:    (314) 694-1000  

Facsimile No.:

   (314) 694-6722  

Email Address:

   finance.treasury@monsanto.com

 

  (b) Address for notices or communications to Dealer:

 

 

JPMorgan Chase Bank, National Association

 

Attention:

   EDG Marketing Support  

Facsimile No:

   (866) 886-4506

 

11



--------------------------------------------------------------------------------

   Email Address:    EDG_OTC_HEDGING_MS@jpmorgan.com   

With a copy to:

     

Attention:

   Mr. Sudheer Tegulapalle   

Title:

  

Executive Director; Head West Coast Equity-Linked and

Equity Derivative Capital Markets

  

Telephone No.:

   (415) 315-6775   

Email Address:

   sudheer.r.tegulapalle@jpmorgan.com

 

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

 

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

  (i) As of the Trade Date for each Transaction hereunder, (A) such Transaction
is being entered into pursuant to a publicly disclosed Share buy-back program
and its Board of Directors has approved the use of derivatives to effect the
Share buy-back program, and (B) there is no internal policy of Counterparty,
whether written or oral, that would prohibit Counterparty from entering into any
aspect of such Transaction, including, without limitation, the purchases of
Shares to be made pursuant to such Transaction.

 

  (ii) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (iii) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

12



--------------------------------------------------------------------------------

  (iv) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

  (v) As of the Trade Date for each Transaction hereunder, and as of the date of
any election with respect to any Transaction hereunder, Counterparty is in
compliance in all material respects with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it through such Trade Date pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

  (vi) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction.

 

  (vii) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 

  (viii) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Settlement Date, any Cash Settlement Payment Date and any Settlement
Method Election Date for each Transaction, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase a number of Shares with a value equal to the Prepayment Amount
in compliance with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (ix) Counterparty is not, and after giving effect to each Transaction will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

13



--------------------------------------------------------------------------------

  (x) Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein), except the Other Specified
Repurchase Agreement and any Permitted OMR Transaction (each as defined below),
where any initial hedge period, calculation period, relevant period, settlement
valuation period or seller termination purchase period (each however defined) in
such other transaction will overlap at any time (including, without limitation,
as a result of extensions in such initial hedge period, calculation period,
relevant period, settlement valuation period or seller termination purchase
period as provided in the relevant agreements) with any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable) under this Master Confirmation. In the event that the
initial hedge period, relevant period, calculation period or settlement
valuation period in any other transaction overlaps with any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable) under this Master Confirmation as a result of any
postponement of the Scheduled Termination Date or extension of the Settlement
Valuation Period pursuant to “Valuation Disruption” above or any analogous
provision in such other transaction, Counterparty shall promptly amend such
other transaction (excluding the Other Specified Repurchase Agreement and any
Permitted OMR Transaction) to avoid any such overlap. Notwithstanding the
foregoing, nothing in this Section 6(b)(x) shall prohibit or apply to the
repurchase of Shares by Counterparty from holders of awards granted under
Counterparty’s equity incentive plans for the purpose of paying the tax
withholding obligations arising from vesting of, or paying the exercise price in
connection with the exercise of, or reacquiring Shares as a result of the
forfeiture of, any such awards (collectively, “Permitted Purchases”).

 

  (xi) Counterparty shall, at least one day prior to the first day of the
Calculation Period, the Settlement Valuation Period, if any, or the Seller
Termination Purchase Period, if any, for any Transaction, notify Dealer of the
total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18
under the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

  (xii) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, there has not been
any Merger Announcement (as defined below).

 

  (xiii) The resolution attached to the Secretary’s Certificate delivered by
Counterparty to Dealer on the date hereof was duly adopted by the Executive
Committee of the Board of Directors of Counterparty.

 

  (c) In addition to the representations, warranties and covenants in this
Agreement, Dealer represents, warrants and covenants to Counterparty that:

 

  (i)

In addition to the covenants in the Agreement and herein, Dealer agrees to use
commercially reasonable efforts, during the Calculation Period and any
Settlement Valuation Period (as defined in Annex A) for any Transaction, to make
all purchases of Shares in connection with such Transaction in a manner that
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3)
and (b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such
purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond Dealer’s control; provided that, during the Calculation

 

14



--------------------------------------------------------------------------------

  Period, the foregoing agreement shall not apply to purchases made to
dynamically hedge for Dealer’s own account or the account of its affiliate(s)
the optionality arising under a Transaction (including, for the avoidance of
doubt, timing optionality); provided further that, without limiting the
generality of the first sentence of this Section 6(c)(i), Dealer shall not be
responsible for any failure to comply with Rule 10b-18(b)(3) to the extent any
transaction that was executed (or deemed to be executed) by or on behalf of
Counterparty or an “affiliated purchaser” (as defined under Rule 10b-18)
pursuant to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).

 

  (ii) In connection with each Transaction, Dealer represents and warrants to
Counterparty that it has not, at any time on or before the Trade Date for such
Transaction, discussed any offsetting transaction(s) in respect of such
Transaction with any third party.

 

  (iii) Dealer hereby represents and covenants to Counterparty that it has
implemented policies and procedures, taking into consideration the nature of its
business, reasonably designed to ensure that individuals making investment
decisions related to any Transaction do not have access to material nonpublic
information regarding Issuer or the Shares.

 

  (iv) Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, Dealer shall notify Counterparty of the total number of
Shares so purchased.

 

  (v) On the first Exchange Business Day of each week, Dealer shall provide
weekly reports (the “Weekly Reports”) in connection with such Transaction to the
Counterparty and to such other persons or agents of the Counterparty as the
Counterparty shall reasonably designate in writing, by electronic mail to the
Counterparty or its designee. Each weekly report shall include the ADTV in the
Shares for each Scheduled Trading Day during the immediately preceding week (as
defined and determined in accordance with Rule 10b-18, as defined herein), the
VWAP Price for each such Scheduled Trading Day and the high and low price on
each such Scheduled Trading Day. For the avoidance of doubt and notwithstanding
anything to the contrary in the two immediately preceding sentences, the VWAP
Price for purposes of this Master Confirmation shall be determined pursuant the
language opposite the caption “VWAP Price” in Section 1 of this Master
Confirmation under the heading “Valuation” and not on the basis of, or by
reference to, the VWAP Price set forth in any Weekly Report.

 

7. Regulatory Disruption. In the event Dealer concludes, in its good faith,
reasonable discretion, based on the advice of counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures similarly applicable to accelerated share repurchase
transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer) for it to refrain from or decrease any market activity on any Scheduled
Trading Day or Days during the Calculation Period or, if applicable, the
Settlement Valuation Period, Dealer may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred and will be continuing on
such Scheduled Trading Day or Days.

 

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:

 

  (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. For the avoidance of doubt, the parties hereto
acknowledge that entry into any Other Specified Repurchase Agreement (as defined
below) shall not fall within the ambit of the previous sentence. Counterparty
acknowledges that it is the intent of the parties that each Transaction entered
into

 

15



--------------------------------------------------------------------------------

  under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c). “Other Specified Repurchase Agreement” means, for any
Transaction, any other prepaid variable share repurchase transaction entered
into on the Trade Date for such Transaction, which shall not have any
calculation dates (however defined) thereunder that are also Calculation Dates
hereunder.

 

  (b) During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, Dealer (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by Dealer, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. Counterparty
acknowledges and agrees that all such transactions shall be made in Dealer’s
sole judgment and for Dealer’s own account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether Dealer (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

  (e) Counterparty shall not, directly or indirectly, communicate any
information relating to the Shares or any Transaction (including, without
limitation, any notices required by Section 10.(a)) to any employee of Dealer,
other than as set forth in the Communications Procedures attached as Annex B
hereto.

 

9. Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation
except pursuant to any Other Specified Repurchase Agreement that is intended to
comply with the requirements of Rule 10b5-1(c) of the Exchange Act. Nothing in
this Section 9 shall prohibit or apply to Permitted Purchases or to any
acquisition, exercise, exchange or other transaction in connection with any
awards under any equity incentive plan or program of Counterparty.

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) Counterparty may purchase Shares (x) on any Calculation Date
pursuant to any Rule 10b5-1 or Rule 10b-18 repurchase plan entered into with
Dealer or an Affiliate of Dealer (each, a “Dealer Permitted OMR Transaction”),
so long as, on any Calculation Date, purchases under all Dealer Permitted OMR
Transactions do not in the

 

16



--------------------------------------------------------------------------------

aggregate exceed 1.0% of the ADTV (as such term is defined in Rule 10b-18(a)(1))
on such Calculation Date and (y) on any Exchange Business Day other than a
Calculation Date pursuant to any Rule 10b5-1 or Rule 10b-18 repurchase plan
entered into with the counterparty to the Other Specified Repurchase
Agreement (each, a “Counterparty Permitted OMR Transaction” and, together with
any Dealer Permitted OMR Transaction, a “Permitted OMR Transaction”), so long
as, on such Exchange Business Day, purchases under all Counterparty Permitted
OMR Transactions do not in the aggregate exceed 1.0% of the ADTV (as such term
is defined in Rule 10b-18(a)(1)) on such Exchange Business Day, (ii) an agent
independent of Counterparty may purchase Shares effected by or for an issuer
plan Counterparty in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty” each being used herein as defined in Rule 10b-18),
and (iii) Counterparty or any “affiliated purchaser” may purchase Shares in
(x) unsolicited transactions or (y) privately negotiated (off-market)
transactions, in each case, that are not “Rule 10b-18 purchases” (as defined in

Rule 10b-18), in each case, without Dealer’s consent.

 

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction make, or to the
extent within Counterparty’s reasonable control, permit to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction (a “Merger Announcement”) unless
such Merger Announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareowners.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

  (c)

Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), Dealer in its sole discretion may (i) make commercially
reasonable adjustments to the terms of any Transaction (other than the dates
identified as Calculation Dates in the related Supplemental Confirmation),
including, without limitation, the Scheduled Termination Date or the Forward
Price Adjustment Amount, and/or suspend the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such Merger
Announcement as an Additional

 

17



--------------------------------------------------------------------------------

  Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments in a commercially reasonable manner, to the exercise, settlement,
payment or any other terms of such Transaction (including, without limitation,
the Forward Price Adjustment Amount) as the Calculation Agent determines
appropriate, at such time or at multiple times as the Calculation Agent
determines appropriate, to account for the economic effect on such Transaction
of such Acquisition Transaction Announcement in accordance with “Method of
Adjustment” as set forth in Section 1 above, as amended pursuant to
Section 23(a)-(c) of this Master Confirmation.

 

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

 

  (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 35% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including, without limitation,
by way of spin-off or distribution) of assets (including, without limitation,
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty (measured
as of the relevant date of announcement) or (vi) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareowners in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

 

18



--------------------------------------------------------------------------------

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) Dealer and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

 

  (iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of Dealer and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

 

  (v) each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

 

13.

No Collateral, Netting or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under any
Transaction shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Master Confirmation or any
Supplemental Confirmation, or under any other agreement

 

19



--------------------------------------------------------------------------------

  between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15. Alternative Termination Settlement. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction or (b) any
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default arising solely from a failure to comply with Section 6(b)(vi)
of this Master Confirmation, an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Counterparty’s control), if either
party would owe any amount to the other party pursuant to Section 6(d)(ii) of
the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Amount”), then, in lieu of any payment
of such Payment Amount, unless Counterparty makes an election to the contrary no
later than the Early Termination Date or the date on which such Transaction is
terminated or cancelled, Counterparty or Dealer, as the case may be, shall
deliver to the other party a number of Shares (or, in the case of a
Nationalization, Insolvency or Merger Event, a number of units, each comprising
the number or amount of the securities or property that a hypothetical holder of
one Share would receive in such Nationalization, Insolvency or Merger Event, as
the case may be (each such unit, an “Alternative Delivery Unit”) with a value
equal to the Payment Amount, as determined by the Calculation Agent in good
faith and in a commercially reasonably manner over a commercially reasonable
period of time (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including, without limitation, the market price of the Shares or Alternative
Delivery Units on the Early Termination Date or the date of early cancellation
or termination, as the case may be, and, if such delivery is made by Dealer, the
prices at which Dealer purchases Shares or Alternative Delivery Units on any
Calculation Date to fulfill its delivery obligations under this Section 15);
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Nationalization, Insolvency or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may elect that the provisions of this Section 15 above
providing for the delivery of Shares or Alternative Delivery Units, as the case
may be, shall not apply only if Counterparty represents and warrants to Dealer,
in writing on the date it notifies Dealer of such election, that, as of such
date, Counterparty is not aware of any material non-public information regarding
Counterparty or the Shares and is making such election in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
If delivery of Shares or Alternative Delivery Units, as the case may be,
pursuant to this Section 15 is to be made by Counterparty, paragraphs 2 through
7 of Annex A hereto shall apply as if (A) such delivery were a settlement of
such Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty. For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply. If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by Dealer pursuant
to this Section 15, the

 

20



--------------------------------------------------------------------------------

  period during which Dealer purchases Shares or Alternative Delivery Units to
fulfill its delivery obligations under this Section 15 shall be referred to as
the “Seller Termination Purchase Period”; provided that the parties hereby agree
that such purchases shall be made solely on Calculation Dates for the relevant
Transaction.

 

16. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines and taking into account the existence
of any Other Specified Repurchase Transaction) risk bid were used to determine
loss or (ii) the price at which one or more market participants would offer to
sell to the Seller a block of shares of Common Stock equal in number to the
Seller’s hedge position in relation to the Transaction. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by Dealer as
promptly as practicable.

 

17. Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to Dealer any Shares, to the
extent (but only to the extent) that after such transactions Dealer’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares. Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, Dealer’s ultimate parent entity would directly or indirectly
so beneficially own in excess of 8% of the outstanding Shares. If, on any day,
any receipt of Shares by Dealer is not effected, in whole or in part, as a
result of this Section 17, Counterparty’s obligations to deliver such Shares
shall not be extinguished and any such delivery shall be effected over time by
Counterparty as promptly as Dealer determines, such that after any such
delivery, Dealer’s ultimate parent entity would not directly or indirectly
beneficially own in excess of 8% of the outstanding Shares.

 

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction.

 

19. Additional Termination Events.

 

  (a) The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b) Notwithstanding anything to the contrary in Section 6 of the Agreement, if
a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event (with respect to which
Counterparty shall be the sole Affected Party and such Transaction shall be the
sole Affected Transaction) will occur without any notice or action by Dealer or
Counterparty if, on two consecutive Exchange Business Days, the price of the
Shares on the Exchange at any time falls below such Termination Price.

 

20. Non-confidentiality. Dealer and Counterparty hereby acknowledge and agree
that, subject to Section 8.(e), each is authorized to disclose the tax structure
and tax treatment of the transactions contemplated by this Master Confirmation
and any Supplemental Confirmation hereunder to any and all persons, without
limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

21



--------------------------------------------------------------------------------

21. [Reserved]

 

22. Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, without the consent of Counterparty, Dealer may assign any of its
rights or duties hereunder to any one or more of its Affiliates (1) that has a
long-term issuer rating that is equal to or better than Dealer’s credit rating
at the time of such assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used
generally for similar transactions, by Dealer or Dealer’s ultimate parent;
provided that, at the time of such assignment (i) Counterparty will not be
required to pay (including a payment in kind) to the transferee any amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the
Agreement) greater than the amount in respect of which Counterparty would have
been required to pay to Dealer in the absence of such transfer; and
(ii) Counterparty will not receive any payment (including a payment in kind)
from which an amount had been withheld or deducted, on account of a Tax under
Section 2(d)(i) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e) of the Agreement), in excess of that which Dealer
would have been required to so withhold or deduct in the absence of such
transfer, except to the extent that the transferee will be required to make
additional payments pursuant to Section 2(d)(i)(4) of the Agreement in respect
of such excess. Notwithstanding any other provision in this Master Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Dealer may
designate any of its Affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of any Transaction and any such designee may assume such obligations.
Dealer may assign the right to receive Settlement Shares to any third party who
may legally receive Settlement Shares. Dealer shall be discharged of its
obligations to Counterparty only to the extent of any such performance. For the
avoidance of doubt, Dealer hereby acknowledges that notwithstanding any such
designation hereunder, to the extent any of Dealer’s obligations in respect of
any Transaction are not completed by its designee, Dealer shall be obligated to
continue to perform or to cause any other of its designees to perform in respect
of such obligations.

 

23. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material economic”; and adding the phrase “or such Transaction” at the end of
the sentence.

 

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “a material economic”
in the fifth line thereof, (ii) adding the phrase “or such Transaction” after
the words “the relevant Shares” in the same sentence, (iii) replacing the words
“dilutive or concentrative” in the sixth to last line thereof with “material
economic”, and (iv) deleting the phrase “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing it with the
phrase “(and, for the avoidance of doubt, adjustments may be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

  (c) Section 11.2(e) of the Equity Definitions is hereby amended by deleting
clause (iii) thereof in its entirety. Section 11.2(e)(v) of the Equity
Definitions is amended by adding the words “at a premium to the current market
price thereof (other than in connection with Permitted Purchases)” after the
word “Shares” in such Section. Section 11.2(e)(vii) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the word “a material”; and adding the phrase “or the relevant
Transaction” at the end of the sentence.

 

  (d)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the

 

22



--------------------------------------------------------------------------------

  semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) at Dealer’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”

 

  (e) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (f) Section 12.9(b)(v) of the Equity Definitions is hereby amended by adding
the phrase “; provided that the Non-Hedging Party may so elect to terminate
the Transaction only if the Non-Hedging Party represents and warrants to the
Hedging Party in writing on the date it notifies the Hedging Party of such
election that, as of such date, the Non-Hedging Party is not aware of any
material non-public information regarding Counterparty or the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws” immediately prior to the period at
the end of subsection (C).

 

  (g) Section 12.9(b)(v) of the Equity Definitions is hereby amended by deleting
clause (X) in the final sentence.

 

24. Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Relevant Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to Dealer, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
Dealer to hedge its exposure to such Transaction.

 

25. Status of Claims in Bankruptcy. Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

 

26. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Supplemental Confirmation, this Master Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under any Supplemental
Confirmation, this Master Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, without limitation, rights arising from
Change in Law, Loss of Stock Borrow, Increased Cost of Stock Borrow, Hedging
Disruption, Increased Cost of Hedging, or Illegality).

 

27.

Delivery of Cash. For the avoidance of doubt, other than (x) payment of the
Prepayment Amount by Buyer and (y) any payment required pursuant Section 24 of
this Master Agreement, nothing in this Master

 

23



--------------------------------------------------------------------------------

  Confirmation shall be interpreted as requiring Buyer to cash settle any
Transaction hereunder, except in circumstances where cash settlement is within
Buyer’s control (including, without limitation, where Buyer elects to deliver or
receive cash, where Buyer fails timely to elect to deliver Settlement Shares
pursuant Annex A hereof in settlement of any Transaction hereunder or to deliver
or receive Alternative Termination Delivery Units, or where Buyer has made
settlement by delivery of Unregistered Settlement Shares in accordance with
Annex A hereof unavailable due to the occurrence of events within its control)
or in those circumstances in which holders of the Shares would also receive
cash.

 

28. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

29. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

30. Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of Dealer, has acted solely as agent and not as principal with respect
to this Master Confirmation and each Transaction and (b) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of any Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under any Transaction. JPMS is authorized to act as agent for
Dealer.

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

Very truly yours,

J.P. MORGAN SECURITIES LLC, as agent for

JPMorgan Chase Bank, National Association

By:  

/s/ Sudheer Tegulapalle

Authorized Signatory Name: Sudheer Tegulapalle

Accepted and confirmed

as of the date first set

forth above:

MONSANTO COMPANY

 

By:  

/s/ Tom D. Hartley

Authorized Signatory Name: Tom D. Hartley



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]

To: Monsanto Company

800 North Lindbergh Boulevard

St. Louis, Missouri 63167

Attention:              Treasurer

Telephone No.:     (314)694-1000

Facsimile No.:      (314)694-6722

 

Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC
(“JPMS”), as agent for JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) and Monsanto Company, a Delaware corporation (“Counterparty”) on the
Trade Date specified below. This Supplemental Confirmation is a binding contract
between Dealer and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of July 1, 2014 (the “Master Confirmation”),
between Dealer and Counterparty, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   [                    ]

Forward Price Adjustment Amount:

   USD [            ]

Calculation Period Start Date:

   [                    ]

Scheduled Termination Date:

   [                    ]

First Acceleration Date:

   [                    ]

Prepayment Amount:

   USD [            ]

Prepayment Date:

   [                    ]

Initial Shares:

   [        ] Shares; provided that if, in connection with the Transaction,
Dealer is unable, after using commercially reasonable efforts, to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Dealer is able to so borrow or otherwise acquire; provided further that if the
Initial Shares are reduced as provided in

 

A-1



--------------------------------------------------------------------------------

   the preceding proviso, then Dealer shall use commercially reasonable efforts
to borrow or otherwise acquire an additional number of Shares equal to the
shortfall in the Initial Shares delivered on the Initial Share Delivery Date and
shall deliver such additional Shares as promptly as practicable, and all Shares
so delivered shall be considered Initial Shares. All Shares delivered to
Counterparty in respect of the Transaction pursuant to this paragraph shall be
the “Initial Shares” for purposes of “Number of Shares to be Delivered” in the
Master Confirmation.

Initial Share Delivery Date:

   [                    ]

Ordinary Dividend Amount:

  

For any Dividend before the Termination Date, USD

[        ] per Share

For any Dividend after the Termination Date, USD 0.00 per Share

Scheduled Ex-Dividend Dates:

   [                    ]

Maximum Stock Loan Rate:

   [    ] basis points per annum

Initial Stock Loan Rate:

   [    ] basis points per annum

Maximum Number of Shares:

   [        ] Shares

Floor Price:

   USD 0.01 per Share

Contract Fee:

   USD [            ]

Termination Price:

   USD [            ] per Share

Additional Relevant Days:

   The [    ] Exchange Business Days immediately following the Calculation
Period.

Reserved Shares:

   Notwithstanding anything to the contrary in the Master Confirmation, as of
the date of this Supplemental Confirmation, the Reserved Shares shall be equal
to [        ] Shares.

3. Calculation Dates:

 

1.      2.       3.    4.      5.       6.    7.      8.       9.    10.     
11.       12.    13.      14.       15.    16.      17.       18.    19.     
20.       21.   

 

A-2



--------------------------------------------------------------------------------

22.      23.       24.    25.      26.       27.    28.      29.       30.   
31.      32.       33.    34.      35.       36.    37.      38.       39.   
40.      41.       42.    43.      44.       45.    46.      47.       48.   
49.      50.       51.    52.      53.       54.    55.      56.       57.   
58.      59.       60.    61.      62.       63.    64.      65.       66.   
67.      68.       69.    70.      71.       72.    73.      74.       75.   
76.      77.       78.    79.      80.       81.    82.      83.       84.   

If necessary, the Calculation Agent may add additional Calculation Dates
beginning with [            ] and continuing with every other Scheduled Trading
Day thereafter.

4. Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xi) of the Master Confirmation.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-3



--------------------------------------------------------------------------------

6. From and including the Calculation Period Start Date to and including the
earlier of (i) the Other Completion Date (as defined below) and (ii) the
Termination Date or, if the Number of Shares to be Delivered is negative, the
last day of the Settlement Valuation Period, the Seller shall not purchase any
Shares or enter into any transactions that, in whole or in part, have the effect
of giving the Seller “long” economic exposure to Shares in connection with the
transactions contemplated by this Transaction on any Scheduled Trading Day that
is not a Calculation Date; provided that the Seller shall be permitted on any
day to exercise listed options relating to Shares or deliver or receive Shares
upon exercise of listed options relating to Shares, in either case, so long as
such options were purchased or written in compliance with this sentence. “Other
Completion Date” means, in respect of the Other Specified Repurchase Agreement
(as defined in the Master Confirmation), the termination date (however defined)
or, if the number of shares to be delivered (however defined) is negative, the
last day of the settlement valuation period (however defined). Counterparty
represents and warrants to Dealer that any Other Specified Repurchase Agreement
(as defined in the Master Confirmation) shall contain a covenant of the
counterparty thereto in form and substance identical to the covenant set forth
in the two immediately preceding sentences.

 

A-4



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours,

J.P. MORGAN SECURITIES LLC, as agent for

JPMorgan Chase Bank, National Association

By:

 

 

Authorized Signatory

Name:

 

Accepted and confirmed

as of the Trade Date:

MONSANTO COMPANY

 

By:

 

 

Authorized Signatory

Name:

 

 

 

A-5



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

Re: Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of July 1,
2014, between J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association, London Branch, and Monsanto Company, a Delaware
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:         

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

MONSANTO COMPANY

 

By:  

 

Authorized Signatory Name:  

 

B-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information regarding
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

Electing Party:

   Counterparty

Settlement Method Election Date:

   The earlier of (x) the second Exchange Business Day immediately following the
Accelerated Termination Date (in which case election under Section 7.1 of the
Equity Definitions shall be made no later than 10 minutes prior to the open of
trading on the Exchange on such second Exchange Business Day) and (y) the
Scheduled Termination Date (such earlier date, the “Scheduled Settlement
Election Date”), unless, on the Scheduled Settlement Election Date, Counterparty
is aware of any material, non-public information regarding Counterparty or the
Shares, in which case the Settlement Method Election Date shall be the earlier
of (x) the 30th calendar day immediately following the Scheduled Settlement
Election Date and (y) the first date immediately following the Scheduled
Settlement Election Date on which Counterparty is not aware of any material,
non-public information regarding Counterparty or the Shares.

Default Settlement Method:

   Cash Settlement

Forward Cash Settlement Amount:

   An amount equal to (a) the Number of Shares to be Delivered, multiplied by
(b) the Settlement Price.

Settlement Price:

   An amount equal to the average of the VWAP Prices for the Calculation Dates
in the Settlement Valuation Period, subject to Valuation Disruption as specified
in the Master Confirmation (in each case, plus interest on such amount during
the period of beginning on, and including, the first Calculation Date of the
Settlement Valuation Period and ending on, but excluding, the Cash Settlement
Payment Date at the rate of interest for Counterparty’s long term, unsecured and
unsubordinated indebtedness, as determined by the Calculation Agent).

 

Annex A-1



--------------------------------------------------------------------------------

Settlement Valuation Period:

   A number of Calculation Dates selected by Dealer in its reasonable
discretion, beginning on the Calculation Date immediately following the
Termination Date. Dealer shall notify Counterparty of the last Calculation Date
of the Settlement Valuation Period on or prior to the Exchange Business Day
immediately following such last Calculation Date.

Cash Settlement:

   If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment Date:

   The later of (x) the Exchange Business Day immediately following the last day
of the Settlement Valuation Period and (y) the earlier of the Exchange Business
Day immediately following the date of Counterparty’s Settlement Method Election
and the Settlement Method Election Date.

Net Share Settlement Procedures:

   If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 100.50% (in the case of Registered Settlement Shares) or 102.50%
(in the case of Unregistered Settlement Shares) of the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to Dealer (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent. If all of the conditions for
delivery of either Registered Settlement Shares or Unregistered Settlement
Shares have not been satisfied, Cash Settlement shall be applicable in
accordance with paragraph 1 above notwithstanding Counterparty’s election of Net
Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities (provided that prior to receiving or being granted access to
any such information, Dealer and any such agent may be required by Counterparty
to enter into a customary nondisclosure agreement with Counterparty in respect
of any such due diligence investigation) and the results of such investigation
are satisfactory to Dealer, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
mutual indemnification of, and contribution in connection with the liability of,
the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

 

Annex A-2



--------------------------------------------------------------------------------

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for similar size of private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); provided that prior to receiving or being granted
access to any such information, any such potential purchaser may be required by
Counterparty to enter into a customary nondisclosure agreement with Counterparty
in respect of any such due diligence investigation;

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the mutual indemnification
of, and contribution in connection with the liability of, the parties and the
provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and actual, documented out-of-pocket expenses of Dealer (and
any such Affiliate) in connection with such resale, including, without
limitation, all reasonable fees and actual, documented out-of-pocket expenses of
counsel for Dealer, and shall contain representations, warranties, covenants and
agreements of the parties reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5. Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If Counterparty is
prohibited by law or by contract from disclosing all material non-public
information known to Counterparty with respect to Counterparty and the Shares to
any potential purchasers of such Settlement Shares, then the sale of such
Settlement Shares shall not be required to commence until the earlier of (x) the
30th calendar day immediately following the Cash Settlement Payment Date and
(y) the first date immediately following the Cash Settlement Payment Date on
which Counterparty reasonably concludes that it is able to disclose such
information. If the proceeds of any sale(s) made by Dealer, the Selling Agent or
any underwriter(s), net of any commercially reasonable fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with commercially reasonable carrying charges and expenses incurred in
connection with the offer and sale of the Shares (including, without limitation,
the covering of any over-allotment or short position (syndicate or otherwise))
(the “Net Proceeds”) exceed the absolute value of the Forward Cash Settlement
Amount, Dealer will refund, in USD, such excess to Counterparty on the date that
is three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

 

Annex A-3



--------------------------------------------------------------------------------

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where    A =    the number of authorized but unissued shares of Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and    B =    the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” mean, for each Transaction, as set forth in the Supplemental
Confirmation for such Transaction.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

July 1, 2014

 

  I. Introduction

Monsanto Company (“Counterparty”) and J.P. Morgan Securities LLC (“JPMS”), as
agent for JPMorgan Chase Bank, National Association, London Branch (“Dealer”)
have adopted these communications procedures (the “Communications Procedures”)
in connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of July 1, 2014, between Dealer and Counterparty
relating to Uncollared Accelerated Share Repurchase transactions. These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

 

  II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are Permitted Contacts.

 

  III. Termination

If, in the sole judgment of any Trading Personnel or any Affiliate or Employee
of Dealer participating in any Communication with Counterparty or any Employee
or Designee of Counterparty, such Communication would not be permitted by these
Communications Procedures, such Trading Personnel or Affiliate or Employee of
Dealer shall immediately terminate such Communication. In such case, or if such
Trading Personnel or Affiliate or Employee of Dealer determines following
completion of any Communication with Counterparty or any Employee or Designee of
Counterparty that such Communication was not permitted by these Communications
Procedures, such Trading Personnel or such Affiliate or Employee of Dealer shall
promptly consult with his or her supervisors and with counsel for Dealer
regarding such Communication. If, in the reasonable judgment of Dealer’s counsel
following such consultation, there is more than an insignificant risk that such
Communication could materially jeopardize the availability of the affirmative
defenses provided in Rule 10b5-1 under the Exchange Act with respect to any
ongoing or contemplated activities of Dealer or its Affiliates in respect of any
Transaction pursuant to the Master Confirmation, it shall be an Additional
Termination Event pursuant to Section 19.(a) of the Master Confirmation, with
Counterparty as the sole Affected Party and all Transactions under the Master
Confirmation as Affected Transactions.

 

  IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.

“Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Steven Seltzer, Mr. Noah Wynkoop and Mr. Sudheer
Tegulapalle or any of their designees; provided that Dealer may amend the list
of Permitted Contacts by delivering a revised list of Permitted Contacts to
Counterparty (which amended list shall become effective on the third Exchange
Business-Day immediately following delivery of such list by Dealer to
Counterparty).

 

Annex B-1



--------------------------------------------------------------------------------

“Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any other
Employee of the public side of the Equity Derivatives Group of Dealer; provided
that Dealer may amend the list of Trading Personnel by delivering a revised list
of Trading Personnel to Counterparty (which amended list shall become effective
on the third Exchange Business-Day immediately following delivery of such list
by Dealer to Counterparty); and provided further that, for the avoidance of
doubt, the persons listed as Permitted Contacts are not Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareowners or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2